

116 S2789 IS: Satellite Television Access Reauthorization Act of 2019
U.S. Senate
2019-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2789IN THE SENATE OF THE UNITED STATESNovember 6, 2019Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Communications Act of 1934 and title 17, United States Code, to extend expiring
			 provisions relating to the retransmission of signals of television
			 broadcast stations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Satellite Television Access Reauthorization Act of 2019 or the STAR Act of 2019.
 2.Extension of authoritySection 325(b) of the Communications Act of 1934 (47 U.S.C. 325(b)) is amended— (1)in paragraph (2)(C), by striking December 31, 2019 and inserting December 31, 2024; and
 (2)in paragraph (3)(C), by striking January 1, 2020 each place that term appears and inserting January 1, 2025. 3.ReauthorizationSection 119 of title 17, United States Code, is amended—
 (1)in subsection (c)(1)(E), by striking 2019 and inserting 2024; and (2)in subsection (e), by striking 2019 and inserting 2024.